DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/07/2020.
Claims 1-2, 4-9, 11-16, and 18-20 have been amended. Claims 3, 10, and 17 are canceled.

Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 and 4-7 are drawn to a method, Claims 8-9 and 11-14 are drawn to a system, and Claims 15-16 and 18-20 are drawn to an art of manufacturer and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-2, 4-9, 11-16, and 18-20 are further directed to an abstract idea on the grounds set out in detail below.

Step 2A - Prong 1
Independent Claim 1 recites the following steps:
identifying, …, the user originating the voice medical communication;
accessing and analyzing, …, a medical history of the identified user … based on terms used in the medical history indicating a seriousness of a medical condition;
classifying, …, the medical history into one of a plurality of classifications based on the analyzing
setting, …, a risk factor to a value corresponding to the one of the plurality of classifications;
repeatedly performing every predefined time interval during a duration of the medical communication:
determining, …, a respective value for each attribute of a plurality of attributes of the voice medical communication in real time …
analyzing the received voice signals to determine the cadence and the pitch of the voice medical communication
assigning respective numerical values to the cadence and the pitch based on the analyzing
generating, …, a score for the voice medical communication based on a product of the value of the risk factor with a sum of the determined respective values of the each attribute of the plurality of attributes; 
determining, …, a value of a change threshold based on one of a predefined percentage of a last generated score for the user during the medical communication when the last generated score exists and a specified value when the last generated score does not exist, and
responsive to determining, …, that the generated score exceeds the change threshold:
offering an activity to the user based on previous actions of the user
providing medical provider reviews to the user
providing information to the user regarding support venues 
selecting a patient advocate to wait with the user

The claim steps for the invention represents an abstract idea of a series of steps that a medical communication (voice, text, etc.) should follow in diagnosing a patient. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor and computer readable medium to implement the abstract idea. This corresponds to the court-recognized abstract idea of a mental process that a specialist should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.


Independent Claim 8 and 15 are analogous to Claim 1 recite the same steps mentioned in Claim 1 and therefore apply to the same abstract idea as above.

Dependent Claims 2, 4-7, 9, 11-14, 16, and 18-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as “normalizing the product of the value of the risk factor with the sum of the determined respective values of the each attribute of the plurality of attributes of the voice medical communication to produce the generated score within a given value range” in claim 6, 13, 19, “interacting with the identified user to process the voice medical communication”, “learning preferences of the identified user for future medical communications based on the interacting” in claim 7, 14, 20, which are a concept in the context of this claim encompasses the user to manually obtain data to be used in deciding a next action and analyzing the data such as combining data for deriving health/condition assessment . This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea.

Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-2, 4-9, 11-16, and 18-20 recites additional element such as “receiving, …, voice signals representing a voice medical communication from a user”, “performing, …, an action with respect to the identified user based on the generated score for the voice medical communication”, “presenting the provider results to the user”, “enabling the user to schedule an appointment while waiting for a response to the voice medical communication”, “performing one or more actions to shorten a wait time for the user”, “performing the one or more actions to shorten the wait time for the user” in claim 1, and “presenting pre-engagement questions to the user…” in claim 4, 11, 18, as drafted, which are an elements reciting a process that, under its broadest reasonable interpretation and covers the performance of the limitation in mind using generic computer 
The claims as a whole are therefore directed to an abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources/adaptor, processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, storing data, processing, correlating information, displaying information). As described in MPEP 2106.05(d)(II)(i) receiving data over a network from different channels amounts to an insignificant data gathering function which has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general purpose computers operation on a network. Additionally, as described in MPEP 2106.05(d)(II)(ii) utilizing a general purpose computer for performing mathematical calculations (e.g. calculating scores/risk scores) has been found to be a well-understood, routine, and conventional activity1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation 


Response to Amendment
Applicant's arguments filed 10/07/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 14-19.
In response to the applicant argument that receiving a voice signal and analyzing the voice signal do not fall into any of the grouping abstract ideas, Examiner respectfully disagree. The amended claim limitation interpreted under the broadest reasonable interpretation reciting a receiving a voice signal from a user and analyzing the voice which is process that a healthcare professional uses to observe and evaluate a patient during a diagnoses for a condition. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. Therefore the invention as a whole is directed to a mental process. 
Hence, Examiner remains the 101 rejections of claims 1-2, 4-9, 11-16, and 18-20, which have been updated to address Applicant's amendments and remarks.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 19-21. 

The prior arts of record fail to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the amended claimed invention. More specifically, the amended limitations have narrowed the claim language as such none of the references individually or in combination do teach performing all the features recited in the amended claim. Although Hassan discloses a score generation based on medical communication, and using a threshold to determine if the score is out of range and determine an action to perform accordingly, Hassan however does not teach using three levels of threshold where if a score is less than the first threshold, an action is performed while if the score is greater than first threshold but less than the second threshold, a different action is to be performed and same for the third threshold. Moreover, none of the reference teach a comparison between three thresholds to determine if the score falls within a threshold level.
After a thorough search, the Examiner has determined that no combination of references teach the determining the score for the voice communication and mapping the score against a threshold that based on the mapping results, an different action is to be performed. Therefore, the prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Achin et al., (US2015/0339572Al) [0194]; Furest. (US2015/0272494A1) [0058];